Title: From George Washington to Richard Henry Lee, 29 August 1775
From: Washington, George
To: Lee, Richard Henry

 

Dear Sir,
Camp at Cambridge Augt 29th 1775

Your favour of the first Inst. by Mr Randolph came safe to hand—the merits of this young Gentleman, added to your recommendation, & my own knowledge of his character, induced me to take him into my Family as an Aid de Camp in ⟨the room of⟩ Mr Mifflin who I have appointed Quarter Master Genel from a thorough perswation of his Integrety—my own experience of his activity—and finaly, because he stands unconnected with either of these Governments; or with this, that, or t’other Man; for between you and I, there is more in this than you can easily immagine.
As we have now nearly compleated our Lines of Defence, we have nothing more, in ⟨my o⟩pinion, to fear from the Enemy provided we can keep our men to their duty and ma⟨ke⟩ them watchful & vigilant; but it is among the most difficult tasks I ever undertook in my life to induce these people to believe that there is, or can be, danger till the Bayonet is pushed at their Breasts; not that it proceeds from any uncommon prowess, but rather from an unaccountable kind of stupidity in the lower class of these people, which believe me prevails but too generally among the Officers of the Massachusets part of the Army, who are ne⟨ar⟩ly of the same Kidney with the Privates; and adds not a little to my difficulties; as there is no such thing as getting Officers of this stamp to exert themselves in carrying orders into execution—to curry favour with the men (by whom they were chosen, & on whose Smiles possibly they may think they may again rely) seems to be one of the principal objects of their attention.
I submit it therefore to your consideration whether there is, or is not, a propriety in that Resolution of the Congress, which leaves the ultimate appointment of all Offices below the Rank of Generals to the Governments wher⟨e⟩ the Regiments originated, now the Army is become Continental? To me it appears imp⟨ro⟩per in two points of view; first, it is giving that power and weight to an Individual Colony, which ought, of right, to belong ⟨only⟩ to the whole, and next it damps the spirit & ardour of Volunteers fro⟨m⟩ all but the four new England Governments as none but their people have the least chan⟨ce⟩ of

getting into Office—Would it not be better therefore to have the Warrants which the Commander in Chief is authorizd to give Pro tempore, approved or disapproved, by the Continental Congress, or a Committee of their body, which I should suppose in any l⟨ong⟩ recess must always Sit? In this ca⟨se every⟩ Gentleman will stand an equal chance of being promoted, according to his merit; in the other, all offices will be confined to the Inhabitants of the 4 New England Governmts which in my opinion is impolitick to a deg⟨ree.⟩
I have made a pretty good Slam among such kind of officers as the Massachusets Government ⟨a⟩bound in since I came to this Camp, having Broke one Colo. and two Captains for Cowardly beh⟨aviour in⟩ the action on Bunker’s Hill—Two captains for drawing more provisions and pay than they had men in their Company—and one for being absent from his Post when the Enemy appeared there, and burnt a House just by it. Besides these, I have at this time one Colo., one Major, one Captn, & two Subalterns under arrest for tryal—In short I spare none & yet fear it will not all do, as these Peeple seem to be too inattentive to every thing but their Interest.
I have not been unmindful of that part of your Letter respecting point Alderton—before the receipt of it, it had become an object of my particular enquiry, but the Accts of its situation differ exceedingly in respect to the command it has of the Ship Chan⟨nel⟩ but my k⟨no⟩wledge of this matter would not have been confined to enquiries only if I had ever been in a condition, since my arrival here, to have taken possession of such a Post; but you well know my good Sir; that it becomes the duty of an Officer to consider some other matters, as well as a Situation. namely, what number of men are necessary to defend a place—how it can be supported—& how furnished with Ammuniton.
In respect to the first I conceive our defence of this place (point Alderton) m⟨ust⟩ be proportioned to the Attack of Genl Gage’s whole force, leaving him just enough to man his Lines on Boston & Charles Town Necks—& with regard to the Second, and mos⟨t⟩ important, as well as alarming object, we have only 184. Barls of Powder in all (including the late supply from Philadelphia) wch is not sufficient to give 25. Musket Cartridges to each man, and scarcely to serve the Artillery in any brisk Action

one single d⟨ay⟩—under these Circumstances I daresay you will agree with me, that it would not be ver⟨y⟩ eligable to take a post 30 Miles distant (by Land) from this place, when we have already a line of Circumvalation round Boston of at leas⟨t⟩ 10 Miles in extant to defend any part of which ma⟨y⟩ be attacked without our having (if the Enemy will keep their own Council) an hours previous notice of it; and that, it would not be prudent in me, to attempt a measure which would necessarily bring on a consumption of all the Ammunition we have, thereby leaving the Army at the Mercy of the Enemy, or to disperse; and the Country to be ravaged and lai⟨d⟩ waste at discretion—to you Sir I may acct for my conduct, but I cannot declare the motives of it to every one, notwithstanding I know by not doing of it, that I shall stand in a very unfavourable light in the opinion of those who expect much, & will find little done, without understanding, or perhaps giving themselves the trouble of enquiring into the caus⟨e⟩—such however is the fate of all those who are obliged to act the part I do, I must therefore submit to it, under a consciousness of having done my duty to the best of my Abilitie⟨s.⟩
On Saturday night last we took ⟨possession⟩ of a Hill advanced of our own Lines & within point blank shot of the Enemy on Charles Town Neck—we worked incessantl⟨y⟩ the whole Night with 1200 Men, & before Mor⟨n⟩ing got an Intrenchment in such forwardness as to bid defiance to their Cannon; abou⟨t⟩ nine Oclock on Sunday they began a heavy Cannonade which continued through the day without any injury to our work, and with the loss of four Men only, two of which were killed through their ⟨own fo⟩lly—The Insult of the Cannonade however we were obliged to submit to with impunity, not daring to make use of Artillery on Acct of the consumption of powder, except with one Nine pounder placed on a point, with which we silenced, & indeed sunk, one of their Floating Ba⟨t⟩teries.
This move of ours, was made to prevent the Enemy from gaining this Hill, and we thought was giving them a fair Challeng⟨e⟩ to dispute it (as we had been told by various people who had just left Boston, that they were preparing to come out) but instead of accepting of it, we learn that it has thrown them into great consternation which mig⟨ht⟩ be improved ⟨if we had⟩ the

means of doing it—Yesterday afternoon they began a Bombardment without any effect, as yet.
There has been so many great, and capital errors, & abuses to rectify—so many examples to make—& so little Inclination in the Officers of inferior Rank to contribute their aid to accomplish this work, that my life has been nothing else (since I ⟨came here) b⟩ut one continued round of a⟨nnoyance⟩ & f⟨at⟩igue; in short no pecuniary r⟨ecompense⟩ could induce me to undergo what I ha⟨ve espe⟩cially as I expect, by shewing so little Co⟨unte⟩nance to irregularities & publick abus⟨es to⟩ render myself very obnoxious to a gre⟨ater⟩ part of these People. But as I have alrea⟨dy⟩ greatly exceeded the bounds of a Letter I will not trouble you with matters relative to my own feelings.
As I expect this Letter will meet you in Philadelphia I must request the favour of you to present my Affecte & respectful Compliments to Doctr Shippen, his lady, and Family, my Brothers of the Deligation, and any other enquiring friends—& at the same time do me the justice to believe that I am with a sincere regard Yr Affecte friend & Obedt Servt

Go: Washington

